DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the anchor fixation point comprising a second thickness between the first surface and the second surface, wherein the second thickness is less than the first thickness (claims 8 and 19) and the anchor fixation point comprises a rim having a third thickness greater than the first thickness (claims 9 and 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20 is objected to because of the following informalities: line 2 states “between ae first surface” (emphasis added); it is believed that the word “ae” is a typographical error and was instead meant to state “a”.  Appropriate correction is required.

Examiner’s Note
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.












Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 12, 16 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US PG Pub. 2017/0367807), hereinafter Chen.
Regarding claims 1, 5, 12, 16 and 23, Chen discloses a composite bolster scaffold (400) and a method of using said composite bolster scaffold, illustrated in Figures 9A and 9B, comprising selecting a tissue scaffold (410), securely coupled to an anchor bolster (455), comprising a non-biologic biocompatible material, the anchor bolster comprising a first thickness between first and second surfaces; positioning the tissue scaffold (410) proximate to an anatomic structure, specifically a chest wall; attaching at least one surgical anchor to the anchor bolster (455); and securing the anchor to the anatomic structure ([0002], Lines 1-4; [0108]; [0109], Line 1-5 & [0117]).

Claims 1-4, 6, 7, 10-15, 17, 18 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barere et al. (US PG Pub. 2018/0055624), as disclosed in the IDS dated 11/19/2021, hereinafter Barere.
Regarding claims 1, 2, 4, 12, 13, 15  and 23, Barere discloses a composite bolster scaffold (200/900) and a method of using said composite bolster scaffold (200), illustrated in Figures 8B and 9, comprising selecting a tissue scaffold (TS), specifically an acellular dermal matrix, securely coupled to an anchor bolster (AB/910), comprising an acellular dermal matrix ([0037], Lines 11-14 & [0047]), the anchor bolster comprising a first thickness between first and second surfaces, illustrated in Figures 8B, 9 and modified figure 8B, below; positioning the tissue scaffold (TS) proximate to an anatomic structure, specifically a chest wall; attaching at least one surgical anchor to the anchor bolster (AB); and securing the anchor to the anatomic structure, illustrated in Figure 8B and modified figure 8B, below ([0026]; [0061] & [0072]).

    PNG
    media_image1.png
    494
    383
    media_image1.png
    Greyscale


Regarding claims 3 and 14, Barere discloses the bolster scaffold and method of claims 1 and 12, the tissue scaffold (TS) is a three-dimensional formed acellular tissue matrix scaffold, illustrated in Figure 8B and modified figure 8B, above ([0037], Lines 11-14 & [0047] – it is to be noted that the tissue scaffold has a height, width and depth, and therefore constitutes a three- dimensional scaffold).
Regarding claims 6 and 17, Barere discloses the bolster scaffold and method of claims 1 and 12, wherein the anchor bolster comprises at least one anchor fixation point and wherein the at least one surgical anchor/suture (60) is attached to an anchor fixation point of the at least one anchor fixation points, illustrated in Figure 8B.
Regarding claims 7 and 18, Barere discloses the bolster scaffold and method of claims 6 and 17, wherein the anchor fixation point is an opening extending through the first surface and the second surface of the anchor bolster, illustrated in Figure 8B.
Regarding claims 10 and 21, Barere discloses the bolster scaffold and method of claims 1 and 12, wherein the anchor bolster is shaped as a tab (910), illustrated in Figure 9 ([0062], Lines 1-5).
Regarding claims 11 and 22, Barere discloses the bolster scaffold and method of claims 1 and 12, wherein the anchor bolster (AB) is shaped as a ribbon, wherein the ribbon follows a contour of a perimeter of the tissue scaffold (TS), illustrated in Figure 8B and modified figure 8B, above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barere as applied to claims 6 and 17 above, and in view of Baxter, III et al. (US PG Pub. 2015/0136832), hereinafter Baxter.
Regarding claims 8 and 19, Barere discloses the bolster scaffold and method of claims 6 and 17, but does not specifically disclose the anchor fixation point comprises a second thickness less than the first thickness; however, it is disclosed that the device can include features which would guide or make the placement of sutures/anchors easier ([0061]).
	However, Baxter teaches that having weakened portions/thin cross-sections can aid in the penetration of an anchor ([0688], Last 10 Lines & [0874]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the anchor fixation point, of the device and method of Barere, to have a second thickness less than first thickness, i.e. have a thinner cross-section, in order to aid in guiding/making the placement of the anchor easier, as taught by Baxter and Barere.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Barere.
Regarding claims 9 and 20, Barere discloses the bolster scaffold and method of claims 6 and 17, wherein the anchor fixation point comprises a third thickness greater than the first thickness ([0061], Lines 1-6 – to clarify, it is stated that additional material can be added to the device/scaffold to aid in attachment; thus the additional material would equate to a greater, third, thickness); and though it is not specifically disclosed the additional material is in the form of a rim of the anchor fixation points, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to determine appropriate placement of the additional material in order to aid in attachment, including forming a rim around the openings of the anchor fixation points, in order to reinforce the fixation points.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINAH BARIA/Primary Examiner, Art Unit 3774